Citation Nr: 0603225	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for a scar of the 
left index finger, currently evaluated as noncompensable. 

2.  Entitlement to an effective date prior to July 1, 2000 
for the grant of service connection for a scar of the left 
upper neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This case comes to the Board on appeal from an April 2001 
rating decision which granted service connection for a scar 
of the left upper neck, effective June 4, 1999; the veteran 
appealed for an earlier effective date.  This case also comes 
to the Board on appeal from a July 2004 rating decision which 
granted service connection and a noncompensable rating for a 
scar of the left index finger; the veteran appealed for a 
higher rating.  

The Board notes that the veteran appealed a July 2000 RO 
decision which denied an increased rating for neuralgia of 
the 10th cranial nerve.  The RO issued a Statement of the 
Case in June 2000, but the veteran never perfected the 
appeal.  The RO closed the appeal on the issue and it is not 
within the Board's jurisdiction.  38 C.F.R. §§ 20.200, 20.202 
(2005).

The appeal pertaining to an earlier effective date for the 
scar of the left upper neck is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected scar of the left index finger 
is approximately 1.5 centimeters in length.  The scar is not 
deep, does not cause limited motion, and is not unstable.  
There is no pain on examination in the scar area, and there 
is no functional impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for scar of 
the left index finger have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Mayfield, supra; ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The veteran first raised his claim of entitlement to an 
increased rating for his scar in the September 2004 Notice of 
Disagreement filed by his representative, which was clearly 
after the rating decision on appeal.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.

In this case, in letters dated in September 2003, October 
2003, and April 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as Statements 
of the Case (SOC) dated in April 2005.  These documents 
provided them with notice of the law and governing 
regulations, including the requirements to establish an 
increased rating for his finger, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, the Board finds that a 
reasonable person could be expected to understand from the 
notice provided what was needed; there is no further duty to 
notify, and no prejudice to the veteran exists by deciding 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).



Analysis

The veteran contends that his service-connected scar of the 
left index finger is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's scar of the left index finger 
as 0 percent disabling under Diagnostic Code 7805.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm). A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 
4.31.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

At a November 2003 VA examination, the veteran reported that 
he suffered a left finger injury in 1953, including a 
fracture.  He denied pain or limitation of motion of the left 
index finger.  On examination of the left index finger, there 
was functional range of motion without pain.  There was a 
scar measuring 1.5 centimeters over the ventral aspect of the 
middle phalanx of the left index finger.  There was no 
tenderness to palpation.

These findings support the current noncompensable rating for 
a scar under Diagnostic Code 7805, as there is no evidence 
that the scar limits the function of the left index finger.  
38 C.F.R. § 4.31.  The scar is not deep and does not cause 
limited motion, and the area involved in the scarring does 
not satisfy the criteria for a 10 percent rating under 
Diagnostic Codes 7801 and 7802.  There is no evidence that 
the scar is unstable, as required for a higher rating under 
Diagnostic Code 7803.  Additionally, the 2003 examination 
specifically noted that the veteran's scar was not painful on 
examination, and thus a higher rating is not warranted under 
Diagnostic Code 7804. 

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 2002.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's scar of the left index finger warranted a rating 
greater than 0 percent.

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating for a scar of the left 
index finger.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating for a scar of the left index finger is 
denied.

REMAND

The veteran contends that an earlier effective date in 1956 
should be assigned for the grant of service connection for a 
scar of the left upper neck, as he asserts he filed a claim 
for this disability in 1956.  

The Board notes that the veteran's original VA claims folder 
was lost; the claims folder currently before the Board has 
been rebuilt.  In this regard, it does not appear that the 
veteran was notified of this fact, nor specifically asked to 
submit any documentation from his original claim, such as a 
copy of the claim he filed, or letters sent to him by VA or 
any service organization representative he may have had at 
the time.  Due to the heightened duty to notify in a case 
where records are lost, the Board finds that specific notice 
to the veteran to provide any documents pertaining to his 
1956 claim, including those noted above, should be requested.  

In addition, the veteran noted that he was seen at the Wilkes 
Barre VA hospital in 1956, possibly for an examination in 
conjunction with his claim.  On remand, records from this 
facility from 1956 should be requested.

In light of the foregoing, this issue is remanded for the 
following:

1.  The RO must advise the veteran that 
his original claims file from 1956 could 
not be located and that in an effort to 
rebuild the file he should submit copies 
of any documents pertaining to his 1956 
claim in his possession.  Advise him 
documents such as a copy of the claim he 
filed, or letters sent to him by VA or any 
service organization representative he may 
have had at the time would be helpful.  

2.  The RO should request medical records 
from 1956, to include any VA compensation 
and pension examination reports, from the 
VA Medical Center in Wilkes Barre, 
Pennsylvania.  If no records can be 
located, the file should be annotated as 
such and the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


